Title: From George Washington to Jonathan Trumbull, Sr., 20 June 1780
From: Washington, George
To: Trumbull, Jonathan Sr.



Dr Sir
Head Quarters Springfield June 20th 1780

I have thought proper to send Brigr Genl Parsons to your State to receive arrange and forward to the army the Drafts and recruits which may be furnished for the Continental Battalions in consequence of the late requisitions of the Committee of Congress. Your Excellency will be pleased to give him such information and advice as will be requisite for his government.
So important is the present crisis that I can omit no occasion of urging the necessity of the greatest vigor and decision in our Public measures—the filling our Battalions above all to their full complement without a moments delay is perhaps a point on which the fate of America is suspended—With proper exertion we may have every thing to animate our hopes, on one side—and with an imperfect exertion we have every thing to dread on the other. I anxiously and ardently hope this idea may govern all those who have influence in our Public affairs—I know your Excellency too well and esteem you too highly to doubt your best endeavours. With perfect respect I have the honor to be Yr Mo. Obet & hum. Servt

Go: Washington

